UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRANCISCO COLON, JR.,

                                Plaintiff,
                                                               1:19-CV-5846 (CM)
                    -against-
                                                               CIVIL JUDGMENT
 ST. JOHN’S RIVERSIDE HOSPITAL,

                                Defendant.

       Pursuant to the order issued December 20, 2019, dismissing this action for failure to state

a claim on which relief may be granted,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed for failure

to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court note service on the docket.

SO ORDERED.

 Dated:   December 20, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
